    Case 3:20-cv-02956-N Document 1 Filed 09/24/20               Page 1 of 30 PageID 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

                                             §
IN RE:                                       §
                                             §
REVOLUTION MONITORING, LLC                   §                 Case No. 18-33730-hdh
                                             §
REVOLUTION MONITORING                                          Case No. 18-33731-hdh
                                             §
MANAGEMENT, LLC
                                             §
REVOLUTION NEUROMONITORING LLC §                               Case No. 18-33732-hdh
                                             §
Debtors.                                     §                  (Jointly Administered)
                                             §
                                             §
                                             §
MEDARC, LLC, as Collection Agent for Jeffrey §
H. Mims, Trustee of the Liquidating Trust of §
Revolution Monitoring, LLC, Revolution       §
Monitoring Management, LLC, and Revolution §
Neuromonitoring, LLC,                        §
                                             §
              Plaintiff,
                                             §
       v.                                    §            Cause No. 3:20–CV–_________
                                             §
THE HARTFORD FINANCIAL SERVICES              §
GROUP, INC., HEALTHSMART CARE                §
MANAGEMENT SOLUTIONS, L.P.,                  §
NATIONAL HEALTH FINANCE, DM, LLC, §
MEDICA HEALTH MANAGEMENT, LLC, §
HEALTHSCOPE BENEFITS, INC., BOON- §
CHAPMAN BENEFIT ADMINISTRATORS, §
INC., and DOES 1-10,                         §
                                             §
              Defendants.                    §

                         PLAINTIFF’S ORIGINAL COMPLAINT

                                     I. INTRODUCTION

         1.   This is an action by MedARC, LLC (“Plaintiff” or “MedARC”), in its capacity as

collection agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of Revolution Monitoring,



PLAINTIFF’S ORIGINAL COMPLAINT               Page 1                   7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                           Page 2 of 30 PageID 2


LLC, Revolution Monitoring Management, LLC, and Revolution Neuromonitoring, LLC

(collectively “Revolution” or “Debtors”), seeking to recover from certain health insurance carriers

for failure to properly reimburse Revolution for medical services rendered to insured patients.

Revolution obtained assignments of benefits from its patients, who are the insureds of the

Defendant[s] named below. Revolution provided medical services to those patients for the claims at

issue between November 2015 and April 2017. Revolution then properly and timely submitted

claims for reimbursement to Defendant[s] or their agents/administrators for the services it provided.

Defendant[s] failed to properly reimburse Revolution pursuant to the terms of the employee benefit

plans or insurance contracts covering those patients for the services that Revolution rendered.

Defendant[s] failure to reimburse spanned over a period of approximately two years, covering

approximately 12 claims and approximately $749,454.00 in rendered medical services.

        2.       As explained more fully below, Debtors’ Second Joint Plan of Reorganization (No.

3:18-bk-33730, ECF. No. 139) and Plan Supplement (No. 3:18-bk-33730, ECF No. 146) granted the

Plaintiff standing to pursue Debtors’ assigned claims against these Defendant[s] to seek

compensation for the services Revolution rendered and which Revolution (and Revolution’s

Liquidating Trust) are owed under the health benefit plan. 1

                                               II. THE PARTIES

        3.       Plaintiff serves as the Collection Agent for Jeffrey H. Mims, Trustee of the

Liquidating Trust of Revolution Monitoring, LLC, Revolution Monitoring Management, LLC, and

Revolution Neuromonitoring, LLC, pursuant to the Bankruptcy Plan and Plan Supplement.


1The Revolution Monitoring, LLC bankruptcy petition was filed in the Northern District of Texas on September
27, 2018, and it is currently pending as No. 3:18-bk-33730. The Revolution Monitoring Management bankruptcy
petition was filed in the Northern District of Texas on October 5, 2018, and it is currently pending as No. 3:18-bk-
33731. The Revolution Neuromonitoring, LLC bankruptcy petition was filed in the Northern District of Texas on
October 5, 2018, and it is currently pending as No. 3:18-bk-33732.



PLAINTIFF’S ORIGINAL COMPLAINT                        Page 2                         7957158 v1 (72687.00001.000)
    Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 3 of 30 PageID 3


Plaintiff is a limited liability company organized in the State of Texas with its principal place of

business at 3400 Carlisle, No. 550, Dallas, Texas 75204, which is located in the Northern District of

Texas.

         4.    Prior to its bankruptcy, Revolution Monitoring LLC was a limited liability company

organized in the State of Texas and its offices were located in 4925 Greenville Ave., Suite 200,

Dallas, TX 75206, which is located in the Northern District of Texas. Revolution Monitoring, LLC’s

current principal place of business is 6437 Southpoint Dr., Dallas, TX 75248, which is located in the

Northern District of Texas. Revolution Monitoring Management LLC and Revolution

Neuromonitoring LLC are affiliates of Revolution Monitoring LLC and both limited liability

companies organized in the State of Texas and are affiliates of Revolution Monitoring, LLC.

         5.    Defendant The Hartford Financial Services Group, Inc. (“Defendant” or “The

Hartford”) is a corporation organized in the State of Delaware with its principal place of business in

Hartford, Connecticut. Defendant does not maintain an agent for service of process in Texas. Its

registered agent, CT Corporation System, may be served with process at 67 Burnside Avenue, East

Hartford, Connecticut 06108.

         6.    Defendant HealthSmart Care Management Solutions, L.P. (“Defendant” or

“HealthSmart”) is a limited partnership organized in the State of Texas. Its registered agent, CT

Corporation System, may be served with process at 1999 Bryan Street, Suite 900, Dallas, Texas

75201.

         7.    Defendant National Health Finance, DM, LLC (“Defendant” or “National”) is a

limited liability company organized in the State of Arizona. Defendant does not maintain an agent

for service of process in Texas. Its registered agent, Ryan Holzer, may be served with process at

1347 N. Alma School Rd., Suite 150, Chandler, Arizona 85224.




PLAINTIFF’S ORIGINAL COMPLAINT                  Page 3                    7957158 v1 (72687.00001.000)
    Case 3:20-cv-02956-N Document 1 Filed 09/24/20                  Page 4 of 30 PageID 4


         8.    Defendant Medica Health Management, LLC (“Defendant” or “Medica”) is a limited

liability company organized in the State of Minnesota. Defendant does not maintain an agent for

service of process in Texas. Defendant may be served through an officer of the LLC authorized to

accept service of process at its business address of 120 Fifth Avenue, Pittsburgh, Pennsylvania

15222.

         9.    Defendant HealthSCOPE Benefits, Inc. (“Defendant” or “HealthSCOPE”) is a

corporation organized in the State of Delaware with its principal place of business in Little Rock,

Arkansas. Its registered agent, the Commissioner of Insurance, may be served with process at 333

Guadalupe Street, Austin, Texas 70781.

         10.   Defendant Boon-Chapman Benefit Administrators, Inc. (“Defendant” or “Boon-

Chapman”) is a corporation organized in the State of Texas with its principal place of business in

Austin, Texas. Its registered agent, Kevin Chapman/Allana Williams, may be served with process at

9401 Amberglen Blvd Building I, Suite 100, Austin, Texas 78729.

         11.   Defendants Doe 1 through Doe 10 (“Doe Defendants”) are companies the identities

of which are not yet known to Plaintiff. The exact number of Doe Defendants is currently unknown

to Plaintiff and may prove to be more or less than ten. Upon information and belief, Defendants

The Hartford, HealthSmart, HealthSCOPE and Boon-Chapman served as third party administrator

for one or more of these currently unknown Doe Defendants. Upon determining their identities,

Plaintiff will amend this Complaint.

                                 III. JURISDICTION AND VENUE

         12.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409, as well as under 28

U.S.C. § 1391(b), (c), and (d), because Defendant[s] resided, transacted business, were found, or had



PLAINTIFF’S ORIGINAL COMPLAINT                 Page 4                     7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                     Page 5 of 30 PageID 5


agents in this District, and a substantial part of the events or omissions giving rise to these claims

occurred in this District.

        13.      Counts I-V are non-core matters arising in or related to a case under title 11. Plaintiff

consents to entry of a final order on these claims by this Court.

        14.      Jurisdiction and venue are also appropriate in this Court because Plaintiff’s claims

arise in part under 29 U.S.C. §§ 1001, et seq., the Employment Retirement Income Security Act

(“ERISA”). This Court has jurisdiction over such claims under 28 U.S.C. § 1331.

        15.      Furthermore, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiff’s non-ERISA claims, as those claims are so related to the claims within the Court’s

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

        16.      This Court has personal jurisdiction over Defendant[s].Under 29 U.S.C. § 1132(e)(2),

a federal district court of the United States may exercise personal jurisdiction over a defendant

where the defendant has sufficient ties to the United States. Each Defendant in this action has

sufficient ties with the United States. Furthermore, each Defendant has purposefully availed itself of

the privilege of conducting activities in the State of Texas and established minimum contacts

sufficient to confer personal jurisdiction in the Northern District of Texas. The assumption of

jurisdiction over Defendant[s] will not offend traditional notions of fair play and substantial justice,

and is consistent with the constitutional requirements of due process.

        17.      Defendant[s] had continuous and systematic contacts with the State of Texas

specifically giving rise to the causes of action asserted in this complaint, sufficient to establish

specific jurisdiction.

        18.      In accordance with 29 U.S.C. § 1132(e)(2), venue is proper because the Northern

District of Texas is the district where the plans were administered, where the breach took place,

PLAINTIFF’S ORIGINAL COMPLAINT                    Page 5                      7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 6 of 30 PageID 6


and/or where a defendant resides or may be found. Furthermore, the non-ERISA claims arose out

of a common nucleus of operative facts as the ERISA claims in this lawsuit.

        19.     Venue is properly established in this Court under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims asserted in this suit occurred in

Texas and in this judicial district. Specifically, the majority of the relevant medical services

performed by Revolution were performed in Texas, and many of the relevant medical services were

performed in this district.

                                               IV. FACTS

    A. Background.

        20.     Prior to bankruptcy, Revolution was a medical provider that offered intraoperative

neurophysiological monitoring (“IONM” or “IOM”) medical services to neuro, orthopedic, vascular

and ear, nose and throat surgeries operating around delicate parts of the nervous system. These

medical services were primarily provided in spinal, cranial, facial, throat and peripheral (e.g. arms,

legs, hand and feet) surgeries. Their teams consisted of seasoned professionals.

        21.     IONM technology allows monitoring the state of the nervous system in “real-time”

during surgery to alert surgeons of potential evolving neurologic injury and may allow for corrective

actions to be implemented to prevent permanent deficits, thus improving safety and surgical

outcomes. 2 In other words, the technology allows a surgeon to know, while the patient is still on the

table and under anesthesia, whether something has gone wrong, giving the surgeon the ability to




2 See, e.g., http://med.stanford.edu/neurology/divisions/neuromonitoring.html (explaining how IONM works);
https://personal.utdallas.edu/~golden/ionm/         (providing     another      explanation  of   IONM);
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3763097/ (explaining “Intraoperative neurophysiological
monitoring (IOM) is now an integral part of many surgical procedures.”); https://www.asnm.org/page/History
(describing the history of the American Society of Neurophysiological Monitoring).



PLAINTIFF’S ORIGINAL COMPLAINT                   Page 6                      7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 7 of 30 PageID 7


address the problem without needing a second surgery or, in the worst case, crippling or even killing

the patient.

        22.    Healthcare providers, such as Revolution, are classified as either “in-network”

medical providers or “out-of-network” medical providers. In-network medical providers have pre-

determined rates with health insurance carries. Out-of-network medical providers do not have pre-

determined rates with health insurance carriers. Health insurance carriers are required to pay for out-

of-network services in accordance with the applicable health benefit plan.

        23.    Patients pay significantly higher health insurance premiums for out-of-network

health benefits in order to have access to out-of-network medical providers. Patients pay these

higher premiums, at least in part, for assurance and peace of mind that they will be able to obtain

necessary medical services from the physician, medical provider, and medical facility of their choice.

        24.    Defendant[s] [was/were] in the business of providing, underwriting and/or

administering various forms of health insurance, including individual, employer-sponsored, and

governmental health insurance coverage plans. Through these plans, Defendant[s] reimburse[s]

insureds for certain health care expenses, subject to the terms, conditions, and benefit limitations set

forth under the plans.

        25.    The claims at issue relate to health benefit plans that were either fully-insured or self-

insured plans. Under a fully-insured plan, an employer or individual contracts with an insurance

carrier who assumes financial responsibility for the payment of medical claims and administrative

costs. Under a self-insured plan, an employer acts as the insurer and itself assumes financial

responsibility for payment of medical claims. In turn these employers retain the services of insurance

carriers, such as Defendant[s], to administer their self-insured health benefit plans. In administering

the self-insured plans at issue in this case, Defendant[s] exercised discretionary authority over the

management of the plans, the disposition of the plan assets, and the adjudication of claims.


PLAINTIFF’S ORIGINAL COMPLAINT                   Page 7                      7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                  Page 8 of 30 PageID 8


        26.     Defendant[s] underwrite[s] and/or administer[s] the health insurance benefits of

numerous insureds (“Insureds”) in the State of Texas and, on information and belief, in other states.

        27.     On information and belief, the majority of the Insureds are covered by health benefit

plans offered, underwritten, or administered by Defendant[s] as part of a private employee welfare

benefit plan governed by ERISA. ERISA governs all such private employee health and welfare

benefit plans, whether they are fully-insured or self-funded.

        28.     Additionally, on information and belief, certain of the Insureds are covered by

ERISA-exempt health benefit plans, which are issued by governmental agencies, churches, or plans

(or insurance contracts) acquired by individuals, and not through a private employer.

        29.     On information and belief, Defendant[s] [was/were] the claim administrator[s] who

administered each and every claim at issue in this lawsuit. Defendant[s] exercised discretion, control,

authority and/or oversight in the administration of each of the claims. Specifically, Defendant[s]

interpreted the health benefit plan documents, distributed benefits under the plan terms, and

determined the amount, if any, to pay Revolution for their medical services under these claims.

        30.     Defendant[s] acted as the de facto plan administrator for each and every claim at

issue in this lawsuit. Defendant[s] exercised control over the health benefit plans generally and

assumed responsibility for providing plan documentation to participants and/or their agents.

Defendant[s] either undertook and performed the duties of the plan administrator, and/or were

delegated the administrator’s duties by the health benefit plan.

        31.     Revolution rendered medical services to the Insureds the subject of the claims the

subject of this lawsuit and was supposed to be paid by Defendant[s] directly for providing such

medical services through the issuance of benefits under the terms of the health benefit plans. Each

of these services was reported by Revolution and/or Plaintiff to Defendant[s] for reimbursement

purposes pursuant to the American Medical Association’s Current Procedural Terminology


PLAINTIFF’S ORIGINAL COMPLAINT                   Page 8                    7957158 v1 (72687.00001.000)
     Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 9 of 30 PageID 9


(“CPT”), which is used by licensed providers in submitting health insurance benefit claims to third

party payers, including carriers such as Defendant[s].

        32.     Because the benefits payments to Revolution were based on Defendant[s] evaluation

and assessment of the terms and conditions of ERISA plans, the ERISA statute governs the

adjudication and disposition of these benefits payments. Further, because Defendant[s] paid plan

benefits directly to Revolution as an assignee under the benefits assignments received from the

Insureds, Revolution and therefore, Plaintiff, is deemed to be a plan beneficiary under ERISA, with

standing to assert rights and protections under the ERISA statute.

    B. Medical Services, Claims, and Denials.

        33.     As a matter of policy, Revolution followed the same process for each and every

claim as described below.

        34.     This process is routine for Revolution’s business and within the health care industry,

and follows the procedures set forth in the applicable health benefit plan documents.

        35.     Revolution received orders from physicians requiring the scheduling of medical

services to be performed by Revolution at the physician’s surgical facility. The orders contained

(among other things) the patient’s name, contact information, and identified the medical services to

be performed.

        36.     As a matter of policy and procedure, before Revolution rendered reasonable and

necessary medical services for any of the claims at issue, Revolution received verification by

telephone from Defendant[s] that each patient was covered by a health benefit plan that provided

out-of-network benefits. Revolution obtained verification from Defendant[s] that the particular

procedures were covered by the relevant health benefit plan and would be paid in accordance with

the health benefit plan. During the verification process, Defendant[s] failed to identify, allege, assert,

or rely on any exclusions, conditions, or other prerequisites within the relevant health benefit plans,


PLAINTIFF’S ORIGINAL COMPLAINT                   Page 9                      7957158 v1 (72687.00001.000)
      Case 3:20-cv-02956-N Document 1 Filed 09/24/20                           Page 10 of 30 PageID 10


including but not limited to anti-assignment provisions. Revolution would not have provided these

services to these patients without first obtaining this verification from Defendant[s].

           37.      Following the verification process, the physicians scheduled the medical services

with the Insured, and informed Revolution of the relevant information to ensure that Revolution

was available to perform medical services.

           38.      As a matter of policy, each of the Insureds treated by Revolution signed an

assignment of benefits form (“Assignment of Benefits”). Exhibit A, attached and incorporated

herein by reference, is an example of the copy of the Assignment of Benefits each of the Insureds

executed upon arrival for a procedure at Revolution’s facility. The executed Assignment of Benefits

transferred and assigned to Revolution the following non-exhaustive list of rights and interests:

(1) the rights and interest to collect and be reimbursed for the medical service(s) performed for the

Insureds; (2) the rights and interest to obtain plan documents and other related documentation and

information by both provider and its attorney; (3) the rights and interest to any legal or

administrative claims and causes of action; (4) the right to bring legal action, if needed, against the

insurer or health benefits plan to recover costs or enforce coverage; and (5) the reasonable assistance

of the Insureds in pursuing third-party payments. 3



3   See Exhibit A. The operative language of this assignment reads in part as follows:
         Signature below also consents to request Revolution Monitoring, LLC to submit all invoices associated
with the professional services performed during my surgery to my designated insurer or health benefits plan, on
my behalf. I consent to and request that my insurance company reimburse Revolution Monitoring, LLC directly
for any invoices submitted on my behalf for professional services rendered by the above named company. If for
any reason my health benefits plan or insurance company does not reimburse Revolution Monitoring, LLC directly
for services rendered on my behalf and reimburses me, I agree to send all payments by my insurer for
IntraOperative Neurophysiologic Monitoring and all explanation of benefits to Revolution Monitoring
immediately. Failure to remit such payment would make me legally responsible for the reimbursement of
Revolution Monitoring, LLC the full amount of their professional fees, co-payments, co-insurance, or deductible
amounts for which I am responsible, for delivery of IntraOperative Neurophysiologic Monitoring performed
during my surgery. I am also aware that I am legally held responsible for the costs of the IntraOperative
Neurophysiologic Monitoring services in my health benefits plan or insurance company fails or refuses to remit the
costs for such services.



PLAINTIFF’S ORIGINAL COMPLAINT                          Page 10                          7957158 v1 (72687.00001.000)
    Case 3:20-cv-02956-N Document 1 Filed 09/24/20                           Page 11 of 30 PageID 11


        39.      Pursuant to these Assignments of Benefits, Revolution (and by extension Plaintiff)

have standing to pursue claims for benefits on behalf of the Insureds under ERISA, and under the

laws of the State of Texas and, on information and belief, the laws of other states.

        40.      Following treatment and pursuant to the Assignment of Benefits, Revolution was

entitled to receive payment from Defendant[s] and directly submitted to Defendant[s] claims forms

for reimbursement of services rendered to the Insureds.

        41.      Defendant[s] are obligated under the health benefit plans to pay in accordance with

the Insureds’ rights to receive reimbursement for out-of-network care.

        42.      After medical services were performed, Revolution properly and timely submitted

claims through Defendant[s] designated claims handling channels. Defendant[s] either denied the

claims outright or drastically underpaid the claims. Once again, Defendant[s] failed to identify, allege,

assert, or rely on any exclusions, conditions, or other prerequisites within the health benefit plan,

including but not limited to anti-assignment provisions.

        43.      After Defendant[s] either denied or underpaid the claims, Revolution and/or

Plaintiff properly and timely appealed the non-payment or underpayment of the claims through

Defendant[s] designated appeals channels. Defendant[s] denied each and every appeal for each and

every claim at issue in this lawsuit, thereby exhausting Revolution and Plaintiff’s administrative

remedies. Defendant[s] failed to provide a specific reason or reasons for the adverse determinations,

         I authorize Revolution Monitoring, LLC and/or its attorneys to file any necessary claims, demands, or
appeals with my insurer or health benefits plan from a denial of reimbursement or coverage for IntraOperative
Neurophysiologic Monitoring services provided on my behalf. I also assign Revolution Monitoring, LLC my rights
to bring legal action, if needed, against my insurer or health benefits plan to recover the costs of or enforce my
rights to coverage of IntraOperative Neurophysiologic Monitoring services under my insurance or health benefits
plan under applicable law, including without limitation under the Employee Retirement Income Security Act of
1974.
         I understand that Revolution Monitoring, LLC may disclose personal health information (PHI) related to
receipt of professional services for the purpose of enacting such as actions as defined above. I agree to provide the
necessary information to and reasonably cooperate with and assist Revolution Monitoring to pursue third party
payments of my claims for IntraOperative Neurophysiologic Monitoring services.



PLAINTIFF’S ORIGINAL COMPLAINT                        Page 11                        7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 12 of 30 PageID 12


failed to reference the specific plan provisions on which the determinations were based, failed to

identify, allege, assert, or rely on any exclusions, conditions, or other prerequisites within the health

benefit plans, including but not limited to anti-assignment provisions, and failed to identify and

provide copies of the internal rules, guidelines, protocols or other similar criterion that were relied

upon in making the adverse determinations. For example, Defendant[s] explanations often stated:

(1) the claim was paid in accordance with the allowable amount; (2) the administrator maintained the

prior decision; or, (3) the claim was processed correctly.

        44.     As a result of Defendant[s] repeated failure to identify, allege, assert, or rely on any

exclusions, conditions, or other prerequisites within the health benefit plans, Defendant[s] have

waived and are thereby estopped from asserting as such, including by not limited to anti-assignment

provisions.

        45.     Under the doctrine of laches, Defendant[s] unreasonably delayed identification,

assertion, or reliance on any exclusions, conditions, or other prerequisites within the health benefit

plans including, by not limited to anti-assignment provisions.

        46.     Despite multiple opportunities, Defendant[s] failed to identify, allege, assert, or rely

on any exclusions, conditions, or other prerequisites within the health benefit plans. As a matter of

policy, Revolution would not have provided these services had Defendant[s] identified such

conditions reasonably prior to the medical procedure in question. Any attempt by Defendant[s] to

assert any exclusions, conditions, or prerequisites after a substantial amount of time is prejudicial to

Revolution and Plaintiff. Therefore, Defendant[s] are barred from enforcing any exclusions,

conditions, or other prerequisites within the applicable health benefit plans.

        47.     Revolution billed Defendant[s] approximately $749,454.00 representing the usual and

customary rate for the particular medical services at issue in and around the counties in which the

services were performed. On information and belief, Defendant The Hartford paid approximately


PLAINTIFF’S ORIGINAL COMPLAINT                  Page 12                      7957158 v1 (72687.00001.000)
    Case 3:20-cv-02956-N Document 1 Filed 09/24/20                            Page 13 of 30 PageID 13


$1,983.00, or less than 1.27%, of the approximately $156,500 billed to The Hartford for the services

rendered. On information and belief, all other Defendants paid nothing ($0.00) on the

approximately $618,954.00 collectively billed to those Defendants.

         48.      For each claim at issue, Defendant[s] failed to pay benefits in accordance with the

plan documents. The plan documents establish payment for out-of-network medical services based

on an “allowable amount.” 4 Payment of less than 1.27% (or no payment in the case of most

Defendants) for reasonable and necessary medical services is drastically lower than any other

recognizable third party commercial or government pay in the health insurance industry. Through

Revolution’s and Plaintiff’s experience and established industry standards, the payment of less than

two cents on the dollar to out-of-network medical providers for the rendering of medical treatment

is unprecedented. Furthermore, the course of dealings between Revolution and the respective

Defendant[s] demonstrates payment reimbursements at significantly higher rates than those made

for the claims alleged in this case.

         49.      Moreover, based on information and belief, payment of less than 1.27% (or no

payment in the case of most Defendants) for reasonable and necessary medical services is drastically

lower than any possible source on which the respective health benefit plan’s allowable amount

language may be based.



4 The phrase “allowable amount” referenced throughout Plaintiff’s Original Complaint refers to the specific plan

terms and plan term definitions found in the Defendant[s] Plans. Such allowable amount, for the purpose of this
pleading, based on information and belief, respectively refers but is not limited to, the following: allowable amount,
maximum allowable charge, allowable charge, allowable expense, eligible expenses, eligible charge, covered
expenses, maximum allowance, reasonable and customary charge, schedule of maximum allowance, usual and
customary, provider rate, allowed expense, participating provider rate, nonparticipating provider rate, and/or the
customary charge. The allowable amounts, for the claims at issue, may be based on one or more of the following:
the Administrator’s sole discretion, the Plan at its sole discretion, contracts with in-network providers, the
administrator’s fee schedule, the average charge for the care in the area, the charge or average charge for the same
or similar service, pricing data from the local insurance plan, the relative complexity of the service, in-network
allowance, state or federal law, the rate of inflation using recognized measure, other reasonable limits, provider’s
billed charges, the insurance company’s non-contracting amount, etc.



PLAINTIFF’S ORIGINAL COMPLAINT                        Page 13                         7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 14 of 30 PageID 14


       50.     Plaintiff’s causes of action arise out of violations of two separate categories of

insurance policies or benefit plan documents: ERISA plans and non-ERISA plans. The ERISA plans

are “employee welfare benefit” plans as defined under 29 U.S.C. § 1002(3). The section of this

complaint entitled “Defendant[s] Violations of ERISA” alleges facts supporting Plaintiff’s causes of

action for the benefit plans arising under ERISA and Counts I and II assert causes of action under

ERISA. Together, the ERISA and non-ERISA plans are referred to in this complaint as the

“Defendant[s] Plans.”

       51.     On information and belief, the non-ERISA plans within this lawsuit are categorized

as government plans and private plans. Government plans are those in which state or local

government entities contract with Defendant[s] to administer health benefits to the government

employees. Private plans are those in which individuals contract with Defendant[s] to administer

health benefits. These plans are governed by Texas state law. Counts III-V allege causes of action

for these plans arising under Texas state law. On information and belief, the overwhelming majority

of Defendant[s] Plans at issue in this lawsuit call for the application of Texas law. However, Plaintiff

currently lacks complete information concerning the Defendant[s] Plans or Defendant[s] affiliates or

agents responsible for the failure to pay in accordance with the Defendant[s] Plan documents.

Accordingly, Plaintiff reserves the right to amend this complaint in order to address any state-law

claims that may arise under or be governed by the laws of a state other than Texas.

   C. Defendant[s] Violation of ERISA.

       52.     29 U.S.C. § 1002(8) defines “beneficiary” as “a person designated by a participant, or

by the terms of an employee benefit plan, who is or may become entitled to a benefit thereunder.”

Revolution, as assignee of the ERISA insured members, is the beneficiary for all purposes

throughout this Complaint. Plaintiff, as the Collection Agent for Revolution’s Liquidating Trust, is

likewise a beneficiary for all purposes throughout this Complaint.

PLAINTIFF’S ORIGINAL COMPLAINT                  Page 14                     7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 15 of 30 PageID 15



        53.     29 U.S.C. § 1002(21)(A)(iii) determines that one is a “fiduciary” to the extent that the

person “has any discretionary authority or discretionary responsibility in the administration” of a

health benefit plan. Defendant[s] functioned as fiduciaries with respect to the plans at issue in this

case, because Defendant[s] exercised discretion, authority, and control in determining whether and

to what extent benefits would be paid to Revolution. Therefore, Defendant[s] [is a fiduciary / are

fiduciaries] to Revolution and, by extension, Plaintiff.

        54.     With respect to those of its health benefit plans sponsored by private employers,

Defendant[s] [is/are] subject to ERISA (29 U.S.C. §§ 1001, et seq.), and its governing regulations.

        55.     Under ERISA, Defendant[s] cannot systematically deny coverage for services (or

types of services) unless the applicable health benefit plan contains an express exclusion specifying

that such services are not covered under that plan’s terms.

        56.     Under ERISA, Defendant[s] cannot systematically underpay for services and must

make payment of benefits in the manner and amounts required under the terms of the applicable

health benefit plan(s)

        57.     In offering and administering the ERISA plans and making payment decisions,

Defendant[s] function[s] as a “plan administrator” as that term is defined under ERISA, in that

Defendant[s] interpret and applies the plan terms, makes all coverage decisions, and/or provides for

payment to Insureds and/or their providers.

        58.     Defendant[s] function[s] as a “plan administrator” when they insure or administer a

group health plan, when they are designated as a plan administrator for such a plan, or when they

determine appeals and address grievances within the meaning of such terms under ERISA.

        59.     As a plan administrator, Defendant[s] also assume various obligations specified

under ERISA, including providing its Insureds and their assignees with a Uniform Medical Policy

(“UMP”), a document designed to describe in layperson’s language the material terms, conditions


PLAINTIFF’S ORIGINAL COMPLAINT                   Page 15                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 16 of 30 PageID 16


and limitations of the plan. The full details of the plan, which are summarized in the UMP, are

contained in the Evidence of Coverage that governs each Insured’s plan.

       60.     If the employer, or an entity other than Defendant[s], are deemed to be the plan

administrator, Defendant[s] remain responsible for ensuring that the UMP complies with the law

under its duties as a co-fiduciary as provided in ERISA, 29 U.S.C. § 1105.

       61.     Defendant[s] also exercise discretionary authority and control in its administration of

the ERISA plans, over claims processing and adverse benefit determinations with respect to claims

of the Insureds and their assignees, and in their interaction with Insureds and their assignees.

Therefore, Defendant[s] also function as fiduciaries as defined under ERISA. Irrespective of their

status as plan administrator(s), Defendant[s] are liable for breach of their obligations as fiduciaries,

as provided in ERISA 29 U.S.C. § 1109, because they exercise discretionary authority and/or

control.

       62.     Defendant[s] fiduciary functions include, for example, preparation and submission of

Explanation of Benefits statements (“EOBs”); determinations regarding claims for benefits and

coverage; oral and written communications with Insureds, their assignees, and medical providers

regarding coverage and claims determinations; and the processing, management, review, decision

making and disposition of appeals and grievances under Defendant[s] Plans.

       63.     Under ERISA, Defendant[s] are required, among other things, to comply with the

terms and conditions of its plans; to afford the Insureds, or their providers where a valid assignment

of benefits exists, an opportunity to obtain a “full and fair review” of any denied or reduced

reimbursements; to establish and follow reasonable claims procedures prescribed in ERISA

regulations; and to make appropriate and non-misleading disclosures to Insureds, their assignees,

and providers. Such disclosures include accurately setting forth plan terms; explaining the specific

reasons why a claim is denied and the internal rules and evidence underlying such determinations;


PLAINTIFF’S ORIGINAL COMPLAINT                  Page 16                      7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 17 of 30 PageID 17


disclosing the basis for its interpretation of plan terms; and providing appropriate data and

documentation concerning its coverage decisions.

       64.     For example, the comprehensive ERISA regulatory scheme governs the timing and

notification of benefits determinations by Defendant[s]; the manner and content of notification of

benefits determinations; and the procedure, timing and manner of notification requirements

concerning appeal of adverse benefits determinations by Defendant[s].

       65.     With respect to post-service reimbursement claims, ERISA regulations require

Defendant[s] to notify claimants of an “adverse benefit determination,” no later than 30 days after

receipt of a claim. Under ERISA, the term “adverse benefit determination” is defined as follows:

               a denial, reduction, or termination of, or a failure to provide or make
               payment (in whole or in part) for, a benefit, including any such denial,
               reduction, termination, or failure to provide or make payment that is
               based on a determination of a participant's or beneficiary’s eligibility
               to participate in a plan, and including, with respect to group health
               plans, a denial, reduction, or termination of, or a failure to provide or
               make payment (in whole or in part) for, a benefit resulting from the
               application of any utilization review, as well as a failure to cover an
               item or service for which benefits are otherwise provided because it
               is determined to be experimental or investigational or not medically
               necessary or appropriate.

29 C.F.R. § 2560.503-1(m)(4).

       66.     ERISA’s reasonable claims procedure regulations further require Defendant[s], for

example, to set forth the following information in an understandable manner in all adverse benefit

determinations to claimants: (a) the specific reason or reasons for the determination; (b) reference to

the specific plan provisions on which the determination is based; (c) a description of any additional

material or information necessary to perfect the claim and an explanation of why such information is

necessary; (d) a description of the plan’s review procedures and the applicable time limits, including

a statement advising of the right to bring a civil action under ERISA; (e) a statement regarding any

internal rule, guideline, protocol, or other similar criteria relied upon in making the determination;

PLAINTIFF’S ORIGINAL COMPLAINT                  Page 17                     7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 18 of 30 PageID 18


and (f) a statement regarding the scientific or clinical judgment underlying a determination based on

a medical necessity, experimental treatment or similar exclusion or limit. 29 C.F.R. § 2560.503-1(g).

         67.   Commencing in or about 2015, Defendant[s] began inappropriately denying certain

claims submitted by Revolution seeking payment for IONM medical services provided to Insureds.

The services were medically appropriate and necessary, covered by the applicable plan terms, and the

claims should have been paid to Revolution as the Insureds’ lawful assignee.

         68.   Without proper justification and in violation of the plan terms, Defendant[s] stopped

paying Revolution for many services provided to Insureds.

         69.   Defendant[s] indiscriminately denied payment for most claims and services at issue

based on an unsupported and erroneous assertions,

         70.   Defendant[s] treatment of Revolution’s appeals of adverse benefits determinations

was contrary to the ERISA statute, applicable regulations, and the terms of applicable health benefit

plans.

         71.   For example, Defendant[s] made claims determinations that had the effect of

reimbursing less than the percentage of actual charges required by the applicable health benefit

plans.

         72.   Further, Defendant[s] made such claims determinations without valid evidence or

information to substantiate such determinations and/or in an arbitrary fashion, and did not provide

a “full and fair review” of denied or reduced reimbursements.

    D. Revolution’s Bankruptcy.

         73.   Defendant[s] refusals to pay Revolution continued through 2018, when Defendant[s]

misconduct forced Revolution to cease operations and seek relief under the Bankruptcy Code.




PLAINTIFF’S ORIGINAL COMPLAINT                 Page 18                     7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                  Page 19 of 30 PageID 19


       74.     Between September 27, 2018 and October 5, 2018, Revolution filed voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code (Bankruptcy Code) in the

Northern District of Texas.

       75.     On July 23, 2019, the Court entered an Order confirming the Debtors’ Second Joint

Plan of Reorganization (“Plan”), which among other things, provided for the creation of a

Liquidating Trust, appointment of Jeffrey H. Mims as Liquidating Trustee, and the appointment of

the Plaintiff MedARC, LLC to serve as Collection Agent. In accordance with the Plan, on August 5,

2019, the Plan Supplement and Liquidating Trust Agreement were filed.

       76.     Pursuant to the Plan and Plan Supplement, Plaintiff has standing to pursue

Revolution’s claims against these Defendant[s], and any net recovery will be used to pay creditors of

the Debtors pursuant to the Plan and Plan Supplement.

                                       V. CAUSES OF ACTION

                                                ERISA

COUNT I – Provider’s Claims Under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(a)(3)

       77.     The allegations contained in Paragraphs 1 through 76              are re-alleged and

incorporated herein as if set forth verbatim.

       78.     Plaintiff brings this action as a beneficiary to recover benefits due under health

benefit plans governed by ERISA under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(a)(3).

       79.     The Insureds remain personally liable for the billed charges incurred as a result of

reasonable and necessary medical services received. Defendant[s] failure to pay in accordance with

the plan document resulted in actual injury to the Insureds.

       80.     Debtors received valid assignments of all rights and benefits held by the Insureds

pursuant to ERISA plans administered by Defendant[s] as set forth herein. Such assignments




PLAINTIFF’S ORIGINAL COMPLAINT                  Page 19                   7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                      Page 20 of 30 PageID 20


include all of the Insureds’ rights and benefits with respect to out-of-network treatments provided

by Debtors.

        81.     The execution of such assignments confers upon Debtors beneficiary status under

Section 502(a) of ERISA. Plaintiff, as Collection Agent for the Liquidating Trustee of the Debtors,

likewise retains beneficiary status pursuant to the Bankruptcy Plan.

        82.     Through its course of dealings with Debtors and Plaintiff as set forth above,

Defendant[s] waived any right to enforce any anti-assignment provisions which may exist in the

health benefit plans at issue.

        83.     Defendant[s] functioned at all relevant times as the “plan administrator” for the

applicable health benefit plans within the meaning of that term under ERISA, and continue to

function in that capacity. Defendant[s] function as a “plan administrator” when they insure or

administer a group health plan, when they are designated as a plan administrator for such a plan, or

when they determine appeals and addresses grievances within the meaning of such terms under

ERISA.

        84.     Defendant[s] exercised (and continue to exercise) discretionary authority and control

in its administration of the relevant health benefit plans and through interactions with Insureds and

Debtors in the manner described herein. Therefore, Defendant[s] also functions as a “fiduciary”

within the meaning of that term under ERISA.

        85.     For each claim at issue, Defendant[s] abused their discretion in administering the

claims, breached the terms of the benefits plan documents, and violated their legal obligations as a

plan administrator and/or fiduciary under ERISA and federal common law each time they failed to

make payment, made only partial payment, or delayed payment of benefits, without complying with

ERISA requirements governing the claims process and adverse benefit determinations.




PLAINTIFF’S ORIGINAL COMPLAINT                 Page 20                      7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                     Page 21 of 30 PageID 21


          86.   Defendant[s] lack of disclosure to the Insureds and to Revolution or Plaintiff relating

to adverse benefit determinations, as required under ERISA, violated its legal obligations.

          87.   Revolution and Plaintiff properly appealed the claims at issue to the extent any such

appeals were required, thus exhausting all administrative remedies.

          88.   Alternatively, all required appeals should be deemed exhausted or excused by virtue

of Defendant[s] numerous procedural and substantive violations described herein, which deprived

Revolution or Plaintiff of meaningful access to administrative remedies.

          89.   Defendant[s] breaches and violations have resulted in damages to Revolution (and by

extension, Plaintiff) in an amount that will be proven at trial, but which Plaintiff estimates exceeds

$749,454.00.

          90.   As a result of the foregoing, Plaintiff seeks payment of unpaid benefits on the

applicable claims and interest thereon from Defendant[s] back to the dates when the claims were

originally submitted to Defendant[s].

          91.   Additionally, Plaintiff seeks the disgorgement of the profits or fees Defendant[s]

have earned by denying and/or delaying payment of Plaintiff’s claims through conduct in violation

of ERISA.

          92.   Plaintiff further requests reasonable attorneys’ fees, costs, prejudgment interest and

other appropriate relief against Defendant[s].

COUNT II – Violation of Fiduciary Duties of Loyalty and Care

          93.   The allegations contained in Paragraphs 1 through 76 are re-alleged and incorporated

herein as if set forth verbatim.

          94.   Count II is brought under 29 U.S.C. § 1132(a)(2), 29 U.S.C. § 1104, and 29 U.S.C.

§ 1109.



PLAINTIFF’S ORIGINAL COMPLAINT                   Page 21                   7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                      Page 22 of 30 PageID 22


       95.     Debtor received valid Assignments of Benefits held by the Insureds pursuant to

ERISA plans administered by Defendant[s] as set forth herein. Such assignments confer on

Revolution (and by extension Plaintiff) all of the Insureds’ rights and benefits with respect to out-of-

network medical services provided by Revolution.

       96.     The execution of such assignments confers upon Revolution the status of beneficiary

under Section 502(a) of ERISA. Plaintiff, as Collection Agent for Revolution’s Liquidating Trustee,

likewise retains beneficiary status pursuant to the Bankruptcy Plan.

       97.     Defendant[s] acted as fiduciaries to the beneficiaries—including Insureds and

Plaintiff—of the plans it administered, including the plans of Insureds that received treatment or

medical services from Debtors.

       98.     Specifically with respect to such benefits plans, Defendant[s] acted as fiduciaries to

beneficiaries (including Revolution and Plaintiff) because Defendant[s] exercised discretion in

determining the amounts of plan benefits that would be paid to plan beneficiaries. The exercise of

discretion with regard to determination of plan benefits is an inherently fiduciary function, and

confers the imposition of the duties of loyalty and care.

       99.     The Insureds, and Plaintiff by way of assignment of the rights of the Insureds to

Revolution and then to Revolution’s Liquidating Trust, may sue in a representative capacity on

behalf of the individual Defendant[s] plans at issue in this lawsuit for relief with respect to breaches

of fiduciary duties by Defendant[s].

       100.    As a fiduciary’s of plans governed by ERISA, Defendant[s] owe the beneficiaries of

such plans (including Revolution and Plaintiff) a duty of care, defined as an obligation to act

prudently, with the care, skill, prudence, and diligence that a prudent administrator would use in the

conduct of an enterprise of like character.




PLAINTIFF’S ORIGINAL COMPLAINT                  Page 22                     7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 23 of 30 PageID 23



        101.     Additionally, as set forth in Sections 404(a)(1)(B) and (D) of ERISA, 29 U.S.C.

§ 1104(a)(1)(B) and (D), ERISA fiduciaries must ensure that they are acting in accordance with the

documents and instruments governing the plan.

        102.     Defendant[s] violated the fiduciary duty of care it owed to Revolution and Plaintiff

as beneficiaries of the plans by their conduct set forth above, such as, making adverse benefit

determinations with regard to payment or denial of plan benefits to Debtors contrary to and based

upon reasons outside of the relevant plans, ERISA, and regulations promulgated thereunder,

including, upon information and belief, Defendant[s] own financial interest.

        103.     As a fiduciary of plans governed by ERISA, Defendant[s] owe the beneficiary of

such plans (including Revolution and Plaintiff) a duty of loyalty, defined as an obligation to make

decisions in the interest of beneficiaries, and to avoid self-dealing or financial arrangements that

benefit the fiduciary at the expense of the beneficiaries. For example, Defendant[s] are prohibited

from making benefits determinations for the purpose of enhancing its own profitability at the

expense of its beneficiaries. Section 406 of ERISA, 29 U.S.C. § 1106.

        104.     Defendant[s] violated the fiduciary duty of loyalty it owed to Revolution and Plaintiff

as beneficiary of the relevant plans by its conduct set forth above, such as making adverse benefit

determinations with regard to payment or denial of plan benefits to Revolution or Plaintiff contrary

to and based upon reasons outside of those permitted by the health benefit plans, ERISA, and

regulations promulgated thereunder, including, upon information and belief, Defendant[s] own

financial interest.

        105.     Revolution and Plaintiff have exhausted administrative remedies with respect to the

claims at issue through completion of the relevant internal appeals processes, to the extent

necessary.




PLAINTIFF’S ORIGINAL COMPLAINT                   Page 23                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 24 of 30 PageID 24


        106.    Alternatively, all appeals should be deemed exhausted by virtue of Defendant[s]

numerous procedural and substantive violations described herein, which deprived Revolution and

Plaintiff of meaningful access to administrative remedies.

        107.    As a result of the foregoing, Plaintiff is entitled to restitution and injunctive and

declaratory relief pursuant to 29 U.S.C. § 1132(a)(2) and 29 U.S.C. § 1132(a)(3), based upon

Defendant[s] violation of its fiduciary duties.

        108.    Additionally, Plaintiff seeks the disgorgement of the profits or fees Defendant[s]

have earned by denying and/or delaying payment of Plaintiff's claims through conduct which

violated its fiduciary duties under ERISA.

        109.    Further, Plaintiff is entitled to be made whole in the form of monetary compensation

for the losses it incurred from Defendant[s] breaches of its fiduciary duties owed to Plaintiff,

including interest back to the dates that the claims were originally submitted to Defendant[s].

                                                  Texas State Law

COUNT III – Breach of Contract

        110.     The allegations contained in Paragraphs 1 through 76 are re-alleged and

incorporated herein as if set forth verbatim.

        111.    Plaintiff brings this action as an assignee to recover benefits due under Texas state

law. Plaintiff is entitled to recover benefits for medical services provided to patients by Revolution,

from whom Revolution received an assignment of benefits. Revolution received an assignment of

benefits for each claim at issue.

        112.    With respect to government plans, Texas government entities entered into contracts

with Defendant[s] to administer health benefits to their employees. Under these contracts,

Defendant[s] agreed to administer out-of-network benefits in accordance with the health benefit

plans. Specifically, Defendant[s] agreed to pay claims in accordance with the allowable amount. The


PLAINTIFF’S ORIGINAL COMPLAINT                     Page 24                 7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 25 of 30 PageID 25


allowable amount establishes payment for out-of-network medical services and is found within the

health benefit plan. In turn, governmental employees paid higher premiums for out-of-network

coverages and benefits.

       113.    These premiums constitute good and valuable consideration that Defendant[s]

received from their Insureds and/or their employers in exchange for providing certain insurance

benefits under the health benefit plans, including the out-of-network coverage and benefits.

       114.    Government employees who are Insureds are third-party beneficiaries to contracts

entered between Defendant[s] and Texas government entities. Government employees who are

Insureds are parties to the health benefit plans entered between Texas government entities and its

employees.

       115.    Moreover, under Texas state law, multiple instruments may be construed together

and treated as one contract. Defendant[s] and government entities enter into contracts for the

ultimate purpose of administering health benefits to government employees in accordance with the

health benefit plans. Specifically, Defendant[s] agree to pay claims in accordance with the allowable

amount found within the applicable health benefit plans. Defendant[s] must reference the health

benefit plans to properly determine the allowable amount.

       116.    Revolution provided medical treatment to the Insureds, and submitted appropriate

bills directly to Defendant[s] for said medical services in accordance with the terms of the health

benefit plans and Texas law.

       117.    Revolution has otherwise complied with all terms of the health benefit plans, the

benefits of which have been lawfully assigned to Revolution, including the right to assert legal claims

to enforce rights thereunder.




PLAINTIFF’S ORIGINAL COMPLAINT                  Page 25                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                    Page 26 of 30 PageID 26


        118.    Defendant[s] failure to pay out-of-network benefits in accordance with the allowable

amounts within the health benefits plans breached the contractual agreements to administer health

benefits to government employees.

        119.    With respect to private plans, individuals contracted with Defendant[s] to administer

health benefits. Under these contracts, Defendant[s] agreed to provide out-of-network benefits for

medical services rendered. In turn, individuals paid higher premiums for out-of-network coverages

and benefits.

        120.    Defendant[s] failure to pay out-of-network benefits in accordance with the allowable

amounts within the health benefit plans breached the contractual agreements to administer health

benefits to individuals.

        121.    Patients remain personally liable for the billed charges incurred as a result of

reasonable and necessary medical services received. Defendant[s] failure to pay in accordance with

the health benefit plans resulted in actual injury to the patient.

        122.    As a direct or proximate result of Defendant[s] material breaches of contract and

non-payment for services duly rendered, Revolution, and by extension Plaintiff, have suffered

damages.

COUNT IV – Promissory Estoppel

        123.    The allegations contained in Paragraphs 1 through 76 are re-alleged and incorporated

herein as if set forth verbatim.

        124.    Plaintiff brings this promissory estoppel cause of action for all claims at issue in this

lawsuit, including claims under ERISA and non-ERISA plans. Plaintiff brings this cause of action on

behalf of the Liquidating Trustee of Revolution’s estate, separate and apart from any assignment of

benefits.




PLAINTIFF’S ORIGINAL COMPLAINT                    Page 26                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 27 of 30 PageID 27


        125.    As a matter of policy and procedure, before Revolution rendered reasonable and

necessary medical services for any of the claims at issue, Revolution received verification by

telephone from Defendant[s] that each of the Insureds was covered by a health benefit plan.

Revolution obtained verification from Defendant[s] that the particular procedures were covered by

the applicable health benefit plan. Additionally, Defendant[s] verified Revolution would be paid a

reasonable amount for the services rendered. Debtors would not have provided these services to

these Insureds without first obtaining this verification from Defendant[s].

        126.    Revolution substantially and reasonably relied to its detriment on the promises made

by Defendant[s]. Revolution would not have provided services without such promises. Defendant[s]

knew or should have known that Revolution would rely upon the promises.

        127.     Because Revolution reasonably relied on Defendant[s] promises, and such reliance

was foreseeable to Defendant[s], Revolution (and by extension Plaintiff) suffered damages in an

amount to be determined at trial.

COUNT V – Quantum Meruit

        128.    The allegations contained in Paragraphs 1 through 76 are re-alleged and incorporated

herein as if set forth verbatim.

        129.    Revolution provided services and other things of value to Defendant[s] and the

Insureds (to wit medical services).

        130.    Defendant[s] and Insureds accepted the services or other things of value.

        131.    Defendant[s] and Insureds have not paid for such services and things of value.

        132.    In the alternative to breach of contract, Plaintiff, as Collection Agent for the

Liquidating Trustee of Revolution’s estate, therefor is entitled to payment from Defendant[s] for the

reasonable value of the services rendered in an amount to be proven at trial.




PLAINTIFF’S ORIGINAL COMPLAINT                 Page 27                        7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                   Page 28 of 30 PageID 28


                           VI. REQUEST FOR ATTORNEYS’ FEES AND COSTS

        133.    The allegations contained in Paragraphs 1 through 132 are re-alleged and

incorporated herein as if set forth verbatim.

        134.    29 U.S.C. § 1132(g)(1) authorizes an award of reasonable attorneys’ fees and costs of

an ERISA action.

        135.    Texas Civil Practice and Remedies Code § 38.001(8) further authorizes an award of

reasonable attorneys’ fees and costs from a corporation on a claim arising from an oral or written

contract.

        136.    As a result of the above-described conduct by Defendant[s], Plaintiff was required to

retain the services of counsel and necessarily incurred reasonable attorneys’ fees and costs in

prosecuting this action.

        137.    Plaintiff anticipates incurring additional reasonable attorneys’ fees and costs in

association with this lawsuit.

        138.    Plaintiff therefore requests an award of reasonable attorneys’ fees and costs against

Defendant[s] in an amount that will be calculated at the conclusion of this action.

                                      VII. PRAYER FOR RELIEF

        Plaintiff respectfully prays that Defendant[s] be required to appears and answer this Original

Complaint and that, after a final resolution on the merits, this Court enter judgment in favor of

Plaintiff and against Defendant[s]:

        A.      Finding that Defendant[s] breached the terms of the health benefit plans, and
                awarding compensatory damages to Plaintiff for unpaid benefits, as well as awarding
                declaratory relief with respect to Defendant[s] violations of ERISA, including a
                declaration that Defendant[s] claim processing methodology with respect to claims
                assigned to Plaintiff violates ERISA;

        B.      Finding that Defendant[s] breached their fiduciary obligations owed to Plaintiff
                under ERISA and awarding compensatory damages resulting therefrom;


PLAINTIFF’S ORIGINAL COMPLAINT                  Page 28                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20                Page 29 of 30 PageID 29


      C.     Finding that Defendant[s] failed to provide “full and fair review” of claims denials or
             reductions to Plaintiff as required under ERISA and its implementing regulations,
             and awarding compensatory damages and declaratory relief with respect to
             Defendant[s] violations of ERISA;

      D.     Finding that Defendant[s] violated federal claims procedures under ERISA and that
             “deemed exhaustion” under the ERISA regulations is in effect as a result of
             Defendant[s] actions;

      E.     Ordering Defendant[s] to disgorge to Plaintiff the profits or fees they have earned by
             denying and/or delaying payment of Plaintiff’s claims through conduct in violation
             of ERISA;

      F.     Awarding Plaintiff compensatory damages on all claims in the amount to be
             established at trial;

      G.     Awarding Plaintiff its attorneys’ fees a nd c o st s on its ERISA claims. See 29
             U.S.C. § 1132(g)(1) (allowing a court, in its discretion to award “a reasonable
             attorney's fee and costs of action to either party.”);

      H.     Awarding Plaintiff its attorneys’ fees a n d c o s t s on its state law claims pursuant
             to Texas Civil Practices and Remedies Code § 38.001(8);

      I.     Awarding Plaintiff punitive and exemplary damages against Defendant[s] in an
             amount to be proven at trial;

      J.     Awarding Plaintiff pre-judgment and post-judgment interest at the highest rate
             allowed plus its taxable court costs.

      K.     Awarding Plaintiff all such other and further relief to which Plaintiff may be justly
             entitled as the Court deems just and proper under the circumstances.




PLAINTIFF’S ORIGINAL COMPLAINT               Page 29                    7957158 v1 (72687.00001.000)
   Case 3:20-cv-02956-N Document 1 Filed 09/24/20            Page 30 of 30 PageID 30


Dated: September 24, 2020


                                   By: /s/ Kenneth W. Biermacher

                                   Kenneth W. Biermacher
                                   State Bar No. 02302400
                                   kbiermacher@krcl.com
                                   Lawrence T. Bowman
                                   State Bar No. 00788993
                                   lbowman@krcl.com
                                   Donald A. Waltz
                                   State Bar No. 24048061
                                   dwaltz@krcl.com
                                   Andrew D. Robertson
                                   State Bar No. 24090845
                                   drobertson@krcl.com

                                   KANE RUSSELL COLEMAN LOGAN PC

                                   901 Main Street, Suite 5200
                                   Dallas, Texas 75202
                                   Tel: (214) 777-4223
                                   Fax: (214) 777-4299

                                   Attorneys for Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT      Page 30                       7957158 v1 (72687.00001.000)
